     Case 9:17-cv-00906-LEK-TWD Document 52 Filed 08/28/19 Page 1 of 12



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

AKO K. BURRELL,

                              Plaintiff,

       -against-                                             9:17-CV-0906 (LEK/TWD)

LISA ZUREK, et al.,

                              Defendants.


                                   DECISION AND ORDER

I.     INTRODUCTION

       Pro se plaintiff Ako Burrell filed this 42 U.S.C. § 1983 action alleging that his

constitutional rights were violated while he was in pretrial custody at Oneida County

Correctional Facility (“Oneida CCF”). This Court reviewed the sufficiency of Plaintiff’s

Complaint, Dkt. No. 1 (“Complaint”), pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A) and

ordered that the following claims survived initial review: (1) Fourteenth Amendment excessive

force, sexual abuse, and failure to intervene against Defendants Lieutenant Jack Breen, Deputy

Dustin Lewis, and Deputy Jeffrey Jones; (2) First Amendment claims against Defendants Captain

Lisa Zurek, Sergeant Clayton Smith, Lewis, and Jones stemming from denial of Plaintiff’s access

to newspapers and other reading material; (3) Fourteenth Amendment due process claims relating

to Plaintiff’s L-2 classification against Defendant Deputy Todd Woodland; and (4) First

Amendment retaliation claims against Defendants Breen, Lewis, and Deputy Christopher

Getchell. Dkt. No. 10 (“November 2, 2017 Order”).
      Case 9:17-cv-00906-LEK-TWD Document 52 Filed 08/28/19 Page 2 of 12



       The parties conducted discovery and Defendants have now moved for Summary

Judgment. Dkt. Nos. 41 (“Summary Judgment Motion”); 45 (“Response”); 46 (“Reply”); 47

(“Supplemental Response”). The Honorable Thérèse Wiley Dancks, United States Magistrate

Judge, issued a Report-Recommendation and Order, recommending Defendants’ Motion for

Summary Judgment be granted in part and denied in part. Dkt. No. 50 (“Report-

Recommendation”). Defendants timely filed objections to the Magistrate Judge’s Report-

Recommendation. Dkt. No. 51 (“Objections”). For the reasons that follow, the Court approves

and adopts the Report-Recommendation.

II.    RELEVANT BACKGROUND

       The facts and allegations in this case were detailed in the November 2, 2017 Order and

the Report-Recommendation, familiarity with which is assumed.

       A.      Magistrate Judge Dancks’s Report-Recommendation

       Magistrate Judge Dancks recommends granting summary judgment on: (1) the Fourteenth

Amendment due process claims relating to Plaintiff’s L-2 classification against Woodland; (2)

the First Amendment retaliation claims against Breen, Lewis, and Getchell; and (3) all claims

against Defendants in their official capacities. She recommends denying summary judgment on:

(1) the Fourteenth Amendment excessive force, sexual abuse, and failure to intervene claims

against Breen, Lewis, and Jones based on failure to exhaust administrative remedies; (2) the First

Amendment denial of access to newspapers and other reading material claims against Zurek,

Smith, Lewis, and Jones; and (3) the affirmative defense of qualified immunity raised by Zurek,

Smith, Lewis, and Jones. She further recommended that Court conduct a hearing on the

administrative exhaustion issue or refer the hearing to her to conduct. R & R at 33–34.


                                                2
       Case 9:17-cv-00906-LEK-TWD Document 52 Filed 08/28/19 Page 3 of 12



        B.     Defendants’ Objection to the Report-Recommendation

        Defendants raise three objections to the Report-Recommendation: (1) Breen, Lewis, and

Jones should have been granted summary judgment on Fourteenth Amendment excessive force,

sexual abuse, and failure to intervene claims because Plaintiff failed to exhaust administrative

remedies; (2) Zurek, Smith, Lewis, and Jones should have been granted summary judgment on

the First Amendment claim based on denial of access to newspapers and other reading materials

because this limitation had a legitimate penological basis; and (3) Zurek, Smith, Lewis, and

Jones should have been granted summary judgment on qualified immunity grounds because it

was objectively reasonable for them to believe the limitation on reading materials was

constitutional. Objs.

III.    LEGAL STANDARD

        Within fourteen days after a party has been served with a copy of a magistrate judge’s

report-recommendation, the party “may serve and file specific, written objections to the

proposed findings and recommendations.” Fed. R. Civ. P. 72(b); L.R. 72.1(c). If objections are

timely filed, a court “shall make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.” 28 U.S.C.

§ 636(b). However, if no objections are made, or if an objection is general, conclusory,

perfunctory, or a mere reiteration of an argument made to the magistrate judge, a district court

need review that aspect of a report-recommendation only for clear error. Barnes v. Prack, No.

11-CV-857, 2013 WL 1121353, at *1 (N.D.N.Y. Mar. 18, 2013); Farid v. Bouey, 554 F. Supp.

2d 301, 306–07 (N.D.N.Y. 2008), abrogated on other grounds by Widomski v. State Univ. of

N.Y. at Orange, 748 F.3d 471 (2d Cir. 2014). “A [district] judge . . . may accept, reject, or


                                                 3
      Case 9:17-cv-00906-LEK-TWD Document 52 Filed 08/28/19 Page 4 of 12



modify, in whole or in part, the findings or recommendations made by the magistrate judge.” §

636(b).

          Under Federal Rule of Civil Procedure 56(a), summary judgment may be granted only if

all the submissions taken together “show that there is no genuine issue as to any material fact and

that the moving party is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

IV.       ANALYSIS

          After carful review of the papers and Magistrate Judge Dancks’s Report-

Recommendation, the Court finds no clear error in the unobjected-to portions of the Report-

Recommendation. And after reviewing de novo the portions of the Report-Recommendation to

which Defendants object, the Court finds no error. Magistrate Judge Danck’s employed the

proper legal standards, accurately recited the facts alleged, and correctly applies the law to those

facts. As a result, the Court accepts and adopts the Report-Recommendation for the reasons

stated therein.1 The Court adds the following discussion of Defendants’ three objections.

          A. Exhaustion of Fourteenth Amendment claims against Breen, Jones, and Lewis

          On the issue of Plaintiff’s Fourteenth Amendment claims, there is no dispute that Plaintiff

was required to exhaust his administrative remedies, 42 U.S.C. § 1997e(a), that Plaintiff was

required to file a formal grievance within five days of the incident complained about in order

exhaust those remedies, Dkt. 41-4, Exhibit 1 (“Oneida County Sheriff’s Office Policy”) at 11,2


          1
          As noted below, the while the Court reaches the same conclusion as the R & R on the
issue of qualified immunity, its differs in its reasoning.
          2
          The cited page numbers for documents refer to those generated by the Court’s
electronic filing system (“CM/ECF”).

                                                   4
      Case 9:17-cv-00906-LEK-TWD Document 52 Filed 08/28/19 Page 5 of 12



and that Plaintiff did not timely file a formal grievance. R & R at 18; Objs. at 2. Rather, the

dispute hinges on whether Oneida CCF staff members prevented Plaintiff from timely filing a

formal grievance. See Ross v. Blake, 136 S. Ct. 1850, 1858, 1860 (2016) (“Under § 1997e(a), the

exhaustion requirement hinges on the “availab[ility]” of administrative remedies.” A remedy is

unavailable and thus exhaustion is not required “when prison administrators thwart inmates from

taking advantage of a grievance process through machination, misrepresentation, or

intimidation.”).

       The alleged incidents giving rise to the excessive force, sexual abuse, and failure to

intervene claims took place on March 30 and April 1, 2017. Plaintiff claims that after he filed

informal complaints on April 2, 2017, grievance coordinator Robert Carollo was supposed to

provide him with formal grievance forms but failed to do so. Pl.’s Resp. at 6. While Defendants

do not provide evidence directly contradicting this claim, they counter that an April 7, 2017

Incident Report, No. 17-0678, documents that Plaintiff “improperly assigned his own numbers”

to some grievances that he had submitted to Carollo. Objs. at 2; Dkt. No. 45-1 at 182 (“Incident

Report, No. 17-0678”). Defendants state that after Plaintiff was informed he needed to re-file

those grievances, Plaintiff did not “mak[e] any complaints of having been hindered in the

process” and “waited a month, until May 6, 2017, when he filed additional Complaints regarding

the same incidents.” Id. However, as the incident report itself notes, Plaintiff apparently stated

that Carollo was “a liar and that he didn’t get the complaint forms.” Incident Report, No. 17-

0678. Thus, while Defendants claim Plaintiff is “using unsupported averments, to manufacture

an issue of fact,” Objs. at 4, the evidence suggests Plaintiff had at least raised the issue of not

being provided the formal grievance forms at the time.


                                                   5
      Case 9:17-cv-00906-LEK-TWD Document 52 Filed 08/28/19 Page 6 of 12



           Defendants’ suggest that “the fact that Plaintiff was thoroughly versed in grievance

procedures, having filed 178 of them” indicates that Plaintiff alone was responsible for his failure

to file a formal timely grievance in this case. Objs. at 2 n.2; SJ Mot. at 7 n.2. But this does not

necessarily weaken Plaintiff’s claims—his extensive history of filing grievances could also

suggest that, absent interference, he was aware of the five day rule and capable of complying

with it.

           The R & R found that this dispute creates a genuine issue of material fact about whether

Plaintiff’s effort to administratively exhaust his claim was thwarted. R & R at 19. The Court

agrees. See Ortiz v. Annucci, No. 17-CV-3620, 2019 WL 1438006, at *8 (S.D.N.Y. Mar. 29,

2019) (“If, in fact, Plaintiff timely attempted to file his grievance by handing it to an officer while

in SHU and that officer failed to file the grievance, Plaintiff’s avenues for pursuing the grievance

would be unavailable . . . excusing him from any further exhaustion requirements.”). However,

as the burden is on Plaintiff to show unavailability of the grievance procedure, Jenkins v.

Cordero, No. 17-CV-1592, 2019 WL 2121655, at *3 (S.D.N.Y. May 15, 2019) (citing Mojias v.

Johnson, 351 F.3d 606, 610 (2d Cir. 2003)), and there remains “confusion regarding whether the

[grievance process] was available to Plaintiff,” R & R at 19, the Court also agrees that a hearing

on the exhaustion issue would be beneficial, and refers the hearing Judge Dancks to conduct.

       B. First Amendment Claims again Zurek, Smith, Lewis, and Jones for denial of
access to reading materials

           Defendants argue that denying Plaintiff all reading materials except a Bible, Koran, or

holy book on account of his L-2 Classification did not violate the First Amendment because it




                                                    6
      Case 9:17-cv-00906-LEK-TWD Document 52 Filed 08/28/19 Page 7 of 12



was “based on legitimate penological interests.”3 Objs. at 4. The R & R correctly assessed

whether this was a “reasonable” limitation on Plaintiff’s First Amendment rights by applying

Turner v. Safley, 482 U.S. 78, 89–91 (1987). See Young v. Scott, No. 16-CV-44, 2017 WL

3662443, at *6 (M.D. Fla. Aug. 24, 2017), reconsideration denied, No. 16-CV-44, 2018 WL

1805147 (M.D. Fla. Apr. 17, 2018) (applying Turner factors to First Amendment claim raised by

pre-trial detainee); Mauro v. Arpaio, 188 F.3d 1054, 1059 (9th Cir. 1999) (same). Under Turner,

the Court assesses four factors to determine whether a regulation is reasonable: 1) whether “there

is a valid, rational connection between the prison regulation and the legitimate governmental

interest put forward to justify it”; 2) “whether there are alternative means of exercising the right

that remain open to prison inmates”; 3) “the impact accommodation of the asserted constitutional

right will have on guards and other inmates”; and 4) whether there is “an alternative that fully

accommodates the prisoner’s rights at de minimis cost to valid penological interests.” Turner 482

U.S. at 89–91 (internal quotations omitted).

       With respect to the first and fourth factors, Defendants state “there was a clear

relationship to a legitimate government interest in the good order of the Facility” and “it is

difficult to imagine a less onerous alternative means in the circumstances for the Correction

Facility to have acted in relation to Plaintiff.” Objs. at 7. But Defendants are unable to
       3
          As detailed in the R & R, L-2 classification was for inmates “reclassified ‘due to their
propensity towards facility violence and/or repeated non-compliance with facility rules and
regulations’ . . . Inmates on L2 status were, among other things, restricted to one hour of
recreation a day or one and a half hours five days a week, limited to non-contact visits at special
times, allowed limited telephone calls and commissary privileges, and allowed no books other
than the Bible, Koran, or Holy book.” R & R at 5. Plaintiff was placed on L-2 status on
December 26, 2016, after an incident in which he injured a guard. See Dkt. No. 41-4 at 56
(“Incident Report”). The classification was abolished in August 2017 after the Citizen’s Policy
and Complaint Review Council (“CPCRC”) determined that the restrictions violated New York
Regulations. See Dkt. No. 41-4 at 121–22 (“CPCRC Letter”).

                                                  7
      Case 9:17-cv-00906-LEK-TWD Document 52 Filed 08/28/19 Page 8 of 12



substantiate these conclusory claims. Their Objection asserts that the regulations “were intended

to give inmates who were determined . . . to be prone to conduct inimical to good order, an

incentive to correct their behavior,” Id. at 6, but the only citation for this is the Affidavit of

Deputy Woodland, which merely states that the L-2 classification was “intended to ensure the

safety and good order of the Facility” and makes no direct claims about how limiting reading

materials promotes good behavior. Dkt. No. 41-5 (“Woodland Affidavit”) ¶ 16. Defendants’

reliance on Beard v. Banks, 548 U.S. 521 (2006), which upheld limitations on the most

uncooperative prisoners’ access to reading materials on the grounds that such limitations could

incentivize good behavior, is misplaced. In that case, the defendants “articulated connections

between newspapers and magazines, the deprivation of virtually the last privilege left to an

inmate, and a significant incentive to improve behavior.”4 Id. at 531–32. Here, in contrast, as the

Report-Recommendation correctly notes, Defendants “failed to identify specific legitimate

penological interests for the ban.” R & R at 22. Further, despite the Beard defendants’

acknowledgment that they were depriving prisoners of “virtually the last privilege left,” the

regulations were still more generous than the L-2 regulations at issue here, as they allowed for

“legal and personal correspondence, religious and legal materials, two library books, and writing

paper.” Id. at 526.

        The second factor also favors Plaintiff because there was no apparent alternative means

for Plaintiff to exercise his First Amendment rights. While Defendants state that Plaintiff could

have modified his behavior and been reclassified during the monthly classification review,
        4
          The Beard court further noted that “[t]he undisputed facts statement added that the
Policy encourages progress and discourages backsliding by level 1 inmates. These statements
point to evidence that the regulations serve the function identified.” Beard v. Banks, 548 U.S.
521, 522 (2006).

                                                    8
      Case 9:17-cv-00906-LEK-TWD Document 52 Filed 08/28/19 Page 9 of 12



Plaintiff states that Woodland told him “you have 19 felonies, you might never come off this

status.” Compl. ¶ 59. Finally, on the third factor, Defendants’ assertion that “allowing Plaintiff to

escape any consequences of having injured an officer could well have an undesirable ‘ripple

effect’ on the behavior of other inmates” is unpersuasive as it provides no explanation for why

anything short of a blanket deprivation on reading materials would be “allowing Plaintiff to

escape any consequences.” Objs. at 7.

       Thus, while Courts “must accord substantial deference to the professional judgment of

prison administrators,” Overton v. Bazzetta, 539 U.S. 126, 132 (2003), Defendants’ failure to

articulate any specific justification means this case follows the “general rule” that “[a]bsolute

bans on inmate access to newspapers and magazines . . . violate the First Amendment because

they are an ‘exaggerated response’ to legitimate penological needs.” Nelson v. Hjorth, No. 18-

CV-88, 2018 WL 2050571, at *6 (D. Neb. May 2, 2018) (quoting Mann v. Smith, 796 F.2d 79,

82 (5th Cir. 1986)).

       C. Qualified Immunity for First Amendment claims against Defendants Zurek,
Smith, Lewis, and Jones

       Defendants’ Objections raises only one ground on which they are entitled to qualified

immunity: “it was objectively reasonable for them to believe” that “the limitations imposed by L-

2 status were indeed proper penologically-based restrictions” because the L-2 classification “had

remained in place and operation unquestioned for over 20 years.” Objs. at 8. Defendants do not,

however, cite any cases to back the assertion that because a policy has been in effect for a long

time, it is objectively reasonable to believe it is constitutional. And the Second Circuit has held a

defendant’s actions can be objectively unreasonable even if that defendant was following a



                                                  9
     Case 9:17-cv-00906-LEK-TWD Document 52 Filed 08/28/19 Page 10 of 12



policy. See Sorensen v. City of New York, 42 F. App’x 507, 510–11 (2d Cir. 2002) (affirming

denial of qualified immunity and rejecting defendants’ argument “that they were simply low-

level employees following orders and that it was objectively reasonable for them to believe that a

policy promulgated by the City was constitutional . . . immunity has been granted [in such cases]

only when the orders were facially valid . . . The strip-search policy at issue here, however, had

twice been declared unconstitutional by this court, and so was not facially valid.”)5,6 Thus,

Defendants are not entitled to qualified immunity at this time.


V.     CONCLUSION

       Accordingly, it is hereby:

       ORDERED, that the Report-Recommendation (Dkt. No. 50) is APPROVED and

ADOPTED in its entirety, except that Defendants’ assertion they are entitled to qualified

immunity is denied because they have not shown that their compliance with a longstanding

policy was objectively reasonable; and it is further



       5
          Defendants do not object to the Report-Recommendation’s finding that a detainee’s
First Amendment right of access to reading material is “clearly established.” R & R at 23–24
(citing Turner 482 U.S. at 89–90; Beard 548 U.S. at 535). The Court notes that because “public
officials are held to constructive knowledge of the law, the issue here is not whether a reasonable
person would have known what the law was, but simply whether the law was clearly
established.” Sorensen 42 F. App’x at 510.
       6
          The R & R found that Defendants were not entitled to qualified immunity in part
because there was a need for more fact finding about whether Zurek denied reading materials to
punish Plaintiff’s filing of a sexual abuse claim. R & R at 24 n.9. The Court notes that because it
is denying summary judgment based on qualified immunity on the grounds that Defendants have
not shown that their reliance on a longstanding policy is per se objectively reasonable, the Court
does not rely on the Report-Recommendations reasoning on the issue of qualified immunity. Not
relying the ambiguity of Zurek’s motivations does not, of course, preclude additional fact finding
on the issue should it be relevant.

                                                 10
     Case 9:17-cv-00906-LEK-TWD Document 52 Filed 08/28/19 Page 11 of 12



       ORDERED, that Defendants’ Motion for Summary Judgment (Dkt. No. 41) on all claims

asserted against them in their official capacities is GRANTED; and it is further

       ORDERED, that Defendants Woodland and Getchell’s Motion for Summary Judgment

is GRANTED; and it is further

       ORDERED, that Defendants Breen and Lewis’s Motion for Summary Judgment on

Plaintiff’s First Amendment retaliation claims is GRANTED; and it is further

       ORDERED, that Defendants’ Motion for Summary Judgment is DENIED with respect

to Plaintiff’s Fourteenth Amendment claims for excessive force, sexual abuse, and failure to

intervene against Defendants Breen, Jones, and Lewis; and it is further

       ORDERED, that Defendants’ Motion for Summary Judgment is DENIED with respect

to Plaintiff’s First Amendment claims for denial of access to reading material against Defendants

Zurek, Smith, Lewis, and Jones; and it is further

       ORDERED, that Defendants Motion for Summary Judgement is DENIED with respect

to Defendants Zurek, Smith, Lewis, and Jones’s assertion of qualified immunity, without

prejudice to reconsideration of the issue of qualified immunity at trial; and it is further

       ORDERED, that Judge Dancks recommendation that a hearing be conducted on the issue

of exhaustion is GRANTED and REFERRED to Judge Dancks to conduct; and it is further

       ORDERED, that the Clerk of the Court serve a copy of this Order on all parties in

accordance with the Local Rules.




                                                  11
   Case 9:17-cv-00906-LEK-TWD Document 52 Filed 08/28/19 Page 12 of 12



    IT IS SO ORDERED.


DATED:    August 27, 2019
          Albany, New York




                                   12
